Per Curiam.
The Atlanta Gas-Light Company made application to the Public-Service Commission of Georgia to fix rates' to be charged to consumers of gas within the City of Atlanta. While the application was pending, the City of Atlanta being a user and consumer of gas, a resolution was passed by the general council contributing $1,500 to the Municipal Utilities Bate Association of Georgia, of which association the City of Atlanta was a member, to be used by that association in the employment of experts on gas rates for the purpose of appearing before the Public-Service Commission to contest the application. B. F. Stuart, as a citizen and taxpayer, filed his petition seeking an injunction to prevent the city from paying the amount of the proposed donation, on the ground that the municipality had no authority to devote municipal funds for such purpose, and that the municipal action in question was ultra vires. The defendant filed its answer; and when the case came on for hearing, and after evidence had been introduced, the court refused an interlocutory injunction. The plaintiff excepted. This case is controlled by the decision of this court in Barrett v. Atlanta, 145 Ga. 678 (89 S. E. 781), there being no provision in the charter of the City of Atlanta, or any law, authorizing it to make such expenditure.

Judgment reversed.

All the Justices concur, except Beck, P. J., and Atkinson, J., who dissent.